 VITRONIC DIVISION OF PENN CORPORATIONVitronic Division of Penn Corporation and NormaBennett and Billy Ray Hall. Cases 14-CA- 10613-1and 14-CA-10613-2October 20, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn June 5, 1978, Administrative Law Judge JohnC. Miller issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief,' and Charging Party Hall filed abrief opposing Respondent's exceptions.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Vitronic Division ofPenn Corporation, Doniphan, Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.Respondent contends that the complaint is barred by Sec. 10(b) of theAct on the ground that the violation occurred in September 1976 when thestriking employees were required to sign requests for reinstatement, and notin April 1977, as alleged in the complaint, when they were terminated forfailure to renew said requests for reinstatement. We find that this contentionis without merit. Respondent did not raise this defense in its answer, at thehearing, or before the Administrative Law Judge. It raised the 0I(h) issuebefore the Board for the first time in its exceptions and brief in supportthereof to the Decision of the Administrative Law Judge. The Board haslong held that the 10(b) proviso is a statute of limitations, and is not jurisdic-tional. It is an affirmative defense and, if not timely raised. is waived. Chica-go Roll Forming Corp., 167 NLRB 961, 971 (1967): Luther W. Shumate. er alv. N.LR.B., 452 F. 2d 717 (4th Cir. 1971). Thus, Respondent's belated at-tempt to raise a lO(b) defense in this proceeding is clearly untimelyIn any event, even assuming that the defense was timely before us. wefirli that there is no basis for Respondent's contention, since the termina-,rltJ of the employees is the operative event from which the 10(b) periodruns. In this regard, the reinstatement right of economic strikers is createdby the statute and not by a respondent's reinstatement request forms.N.L.R.B. v. Fleerwood Trailer Co., 389 U.S. 375. fn. 4 (1967): The LaidlawCorporation, 171 NLRB 1366, 1369 (1968). 414 F.2d 99 17th Cir. 1969), certdenied 397 U.S. 920 (1970). The parties stipulated that the economic strikersnamed in the complaint were terminated in April 1977 and the instantcharges were filed in August 1977. Accordingly, we find that the chargeswere timely filed.2 he General Counsel has filed a motion requesting the Board to amendthe complaint by adding the name of Betty Nance as an alleged discrimina-tee and to remand the proceeding to the Administrative Law Judge to re-ceive additional evidence relating to her status. A brief in support of thismotion was filed by Nance. The motion is hereby denied as the GeneralCounsel seeks to adduce evidence which was available on the date of thehearing and thus does not constitute newly discovered evidence.DECISIONSTATEMENT OF THE CASEJOHN C. MILLER. Administrative Law Judge: This casewas heard in Poplar Bluff, Missouri, on December 14,1977, on the basis of a complaint issued on September 23,1977, alleging that Respondent, on or about September 15,1976, and thereafter refused to recall nine named employ-ees who had engaged in an economic strike and thereafter,on or about April 14, 1976, the Respondent terminatedsuch employees, all in violation of Section 8(aXI) and (3)of the Act.Upon the entire record in this case,' including a stipula-tion executed by all the parties, and my observation of thewitnesses and their demeanor, which testimony wasdeemed supplemental to the stipulation, I make the follow-ing:FINDINGS OF FACT1. JURISDICTIONRespondent is a corporation authorized to do businessunder the laws of the State of Missouri. During all timesmaterial, Respondent has maintained an office and placeof business in Doniphan, Missouri, where it is engaged inthe manufacture, sale, and distribution of vinyl plasticproducts and related products. During the year ending Au-gust 31, 1977, Respondent manufactured and sold productsvalued in excess of $50,000 which were shipped to custom-ers located outside the State of Missouri. The Respondentadmits the above factual allegations, and I find that Re-spondent has been at all times material an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.The complaint alleges, Respondent admits, and I findthat Local 825, United Rubber, Cork, Linoleum and Plas-tic Workers of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.II THE ALLEGED UNFAIR LABOR PRACTICESA. Bockgrot.ndThe hearing opc!l, i v. ith ..l thc pertts: involveu hereinexecuting and aubm.iting a stipulaticn oil the iacts whichstated, inter alia, at paragraph II, B, that this stipulationand exhibits "shall be the sole and only record consideredby the Administrative Law Judge." Thereafter, however,Respondent's motion to correct record is not objected to by counsel forthe General Counsel and, it appearing that the corrections are essentiallytypographical in nature, the motion to correct is granted in its entirety.45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcounsel for Charging Party Hall called a number of wit-nesses stating that he had expressly reserved the right tocall witnesses for supplemental testimony and that he hadso informed counsel for the General Counsel and counselfor the Respondent. Counsel for the Respondent objected,and counsel for the General Counsel objected somewhatlater when he perceived that the stipulation might be un-dermined.2Counsel for the General Counsel and Respondent hadapparently agreed to merely submit the stipulation as therecord in the case on the premise that only a question oflaw need to be litigated and resolved. Counsel for ChargingParty Hall continued to maintain that he had previouslyinformed the parties that he reserved the right to call wit-nesses. The General Counsel explained that his approachwas simply to submit the question of law directly to theAdministrative Law Judge on the premise that the Respon-dent's conduct as set forth in the stipulation was inherentlydestructive of employees' Section 7 rights and thereforeviolative of Section 8(a)(l) and (3) and unlawful motiva-tion inferred. Counsel for the Charging Party stated that hewished to adduce testimony to proof of "actual" discrimi-natory motivation. Respondent's counsel protested the tak-ing of any testimony as inconsistent with his agreementwith the General Counsel and stated that he was not pre-pared to proceed to litigate any factual issues.It is apparent that there was a misunderstanding amongcounsel as to whether testimony was to be taken and onwhat subject matter. Upon careful consideration, I con-cluded that the case could in fact be tried upon two bases:(1) on the General Counsel's theory that the stipulatedfacts were sufficient to establish a discriminatory motive;(2) on testimonial evidence that the Respondent was dis-criminatorily motivated in inaugurating and carrying outits requirement that employees renew their request for rein-statement 6 months after their initial application in orderto keep active their application for reemployment.I concluded that the case could be decided on either orboth grounds and, as I find that the Charging Party's casewas not in direct conflict with the General Counsel's theo-ry of the case but supplemental to it, I concluded that Iwould hear the testimony. In overruling Respondent's ob-jections, I noted that at a later point I would considergranting the Respondent additional time if he felt preju-diced by the testimony proffered. While normally the Gien-eral Counsel is responsible for the manner in which thecase is presented, I concluded that the proffer of testimonyin these circumstances was supplemental to and in additionto the theory of violation set forth by the General Counsel.Since the hearing was in progress, I was reluctant to fore-close testimony to be adduced by the Charging Party de-snite the language in the stipulation.B. The IssueWhether an Employer may lawfully terminate economicstrikers' Laidlaw rights, i.e., preferential consideration forreemployment after permanent replacements leave, by hav-2 At p 25 of the record, colinsel for the (ieneral ( ounsel stated "v,cwould have no objection to testimlonn or evidence (on the matter ,r[ f1riilnls"ing them execute an application form in which they ac-knowledge that they must renew their applications within 6months of their original application. The alleged discrimi-natees did not timely renew their requests for reinstate-ment. In this case Bennett and Hall attempted to untimelyrenew their requests for reinstatement but were refused.The reinstatement request form in question was as fol-lows:DateTime-I hereby request to return to work for Vitronic Divi-sion of Penn Corp. when work becomes available thatI am qualified to perform.I understand this request must be renewed six monthsfrom this date.Sign[Signature of employee]Copy to employeeC. The Stipulation (Joint Exh. I (a))Inter alia, the stipulation provided as follows:(1) On or about April 6, 1976, Respondent's employeesengaged in an economic strike which they terminated on orabout August 11, 1976.(2) During the economic strike, Respondent hired per-manent replacements for Billy Ray Hall, Norma Bennett,Kathy Deckard, Nellie Dawes, Bernita Phelps, Sarah Crih-field, Ronnie Foulk, Willie Leonberger, and Velma Brown,all of whom are alleged here as discriminatees.(3) On September 14, 1976. Respondent mailed copies ofa notice to certain employees (Exh. 2 herein) advising themthat if theN wished to be considered for recall when anopening occurs, they must sign a "Request for Reinstate-ment" form by 8 a.m. on September 20, 1976 at the Vitron-ic office.(4) Each of the alleged discriminatees herein submitted asigned request for reinstatement which was accepted by theRespondent.k5) Respondent placed the names of all replaced employ-ees who executed reinstatement forms on a list to be ac-corded preferential recall rights when job openings oc-curred.(6) Apart from the copy of the request for reinstatement,the Respondent sent employees no other notice of the re-quirement that they renew their request for reinstatementwithin 6 months, nor was any other attempt made to re-mind employees of the necessity to renew their applica-tions for reinstatement. Employees did receive duplicatesof their original request for reinstatement which informedemployees that he or she must renew the request within 6months in order to maintain eligibility for reinstatement orrecall.(7) None of the nine alleged discriminatees timely re-newed his reinstatement request in the next 6 months.(8) On April 14, 1977, Respondent mailed employees aletter advising them that "by not filling out a reinstatement46 VITRONIC DIVISION OF PENN CORPORATIONslip, your personnel file has been removed from our activeemployees files and put in our 'former employee' files"(Joint Exh. 4).(9) Shortly after receiving Respondent's April 14, 1977,letter of Respondent, Charging Parties Bennett and Hallrequested permission to sign and submit a new request forreinstatement, but their request was denied. Bennett andHall and other alleged discriminatees state they have notabandoned their intent to seek reinstatement.(10) Respondent takes the position that by failing to re-new their offers of reinstatement 6 months after their initialsubmission of requests for reinstatement, employees haveforfeited their right to preferential reinstatement rights,and continues to refuse to accord such employees anyrights to reinstatement.(11) Charging Parties Bennett and Hall filed chargeswith the National Labor Relations Board on behalf ofthemselves and the remaining discriminatees.(12) Respondent admits it hired new employees after the6-month limitation had expired.D. The Testimonial EvidenceCounsel for the Charging Party called five witnesses, ofwhom three were alleged discriminatees.Norma Bennett, an alleged discriminatee, credibly testi-fied that, the day after receiving a letter dated April 14.1977, from Respondent advising that inasmuch as she hadnot renewed her application for reinstatement in the 6-month period following her original reinstatement request,she was being placed in the former employee file, shecalled Bill Wright, personnel director, and asked if shecould reinstate (her application). He replied no.Billy Ray Hall, another alleged discriminatee testifiedsimilarly that after receiving Respondent's letter he askedBill Wright if he could sign a reinstatement form. Wrightinformed him that "time had run out."A third employee, Foulk, merely affirmed that he hadoriginally filled out a reinstatement form in 1976 and that,in September 1977, he filled out a job application. He hasnot been rehired as of the date of the hearing.Lester Wright, Respondent's plant manager, called as anadverse witness by counsel for the Charging Party, conced-ed that they had hired some people for jobs that strikershad done before and that new personnel had been hiredsince the expiration of the 6-month reinstatement period.However, examination by his own counsel brought out thattwo-thirds of the strikers had been rehired and that afterpeople [strikers] had made application, the strikers thatwanted reinstatement were rehired, and in a few cases Re-spondent hired for specific positions, where the former em-ployees were not qualified.Lester Wright gave credible and undisputed testimonythat some 20 to 30 strikers who had renewed their rein-statement applications had been rehired, and that in factall strikers who had renewed their reinstatement applica-tions had been rehired.Bill Wright, personnel director and son of the plant man-ager, did not recall talking to either Norma Bennett orBilly Ray Hall but stated that if such conversations didoccur notations of such conversations would be in theirpersonnel file. He did not have such files with him nor werethey subpenaed. He did state that he was aware that the6-month period was running out but felt no obligation tonotify former employees of such fact. Duplicates basedupon the date of their original reinstatement applicationforms of the reinstatement forms were given to employees,and such form, without setting a specific date, did statethat such reinstatement applications had to be renewed in6 months.Counsel for the General Counsel stated that all the dis-criminatees listed in the complaint were interested in rein-statement with the Respondent.E. Position of the PartiesCounsel for the General Counsel contends that Respon-dent's termination o' economic strikers' preferential recallrights is inherently destructive of employees' rights andthat unlawful motivation can be inferred from such con-duct, particulary in the absence of any showing of businessjustification.'Counsel for Charging Party Hall contends that, in addi-tion to the grounds urged by the General Counsel, animusagainst the strikers is established by the testimony of LesterWright, Respondent's vice president and plant manager,that Respondent hired new people instead of the strikersand that after the 6-month reinstatement period had ex-pired it hired other people and did not hire or offer to hireHall or the other alleged discriminatees.Counsel for the Charging Party relies on rationale setforth in Brooks Research & Manufacturing, Inc., 202 NLRB634 (1973), in which the Board stated that it saw no reasonwhy Respondent could not request employees on preferen-tial hire list to notify Respondent whether they desired tomaintain their recall status. The Respondent further con-tended that there is no evidence of animus, in that it hiredtwo-thirds of the strikers back, and approximately 20 em-ployees who did renew their requests for reinstatementwere rehired. Only the nine employees who did not timelyrenew their requests for reinstatement have not been re-hired.F. Discussion1. Unlawful motivation inferred from admitted acts ofRespondentWith respect to General Counsel's theory of this case,the principle has been well established that economic strik-ers who had made unconditional applications for reinstate-ment are entitled to be offered the opportunity to fill va-cancies when permanent replacements leave for which theyare qualified and that this continuing right can be defeatedonly by the employer's showing "legitimate and substantialbusiness justification." This principle was established bythe Board in Laidlaw, supra, which in turn evolved from theSupreme Court's decision in Fleetwood Trailer, supra. The\ L R B P. Itrlee,,,tld 7raei, ( ,. 389 L S 37s fn 4 (1967): Iachil,('rp-ratlonr 171 Nl.RB 1366. 1369 1968). enfd 414 F 2d 99 (7th (Or 1969.cert denicd 39' 1 S Q20 { 1970)47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDduration of the right for preferential recall is at issue here.There have been several subsequent Board decisions inter-preting the duration of the reinstatement rights of econom-ic strikers, and they warrant further discussion.In the Brooks Reseach case,4an employer and unionagreed that preferential hiring rights of certain employeesextended to I year. Thereafter, the employer by letter uni-laterally notified 43 unrecalled employees and informedthem that, to make it uniform for all employees, the dura-tion of the preferential hiring list would be extended to Iyear from the date of the application of reinstatement. TheBoard rejected the argument that economic strikers shouldbe equated with laid-off employees, stating that the rein-statement rights of strikers are statutory. In that decision,the Board stated that it found it unnecessary to considerthe suggestion of the Court of Appeals for the Fifth Circuitin the American Machinery case, in which the court stated:...he [respondent employer] might notify the strikerswhen they request reinstatement of a reasonable timeduring which their applications will be considered cur-rent and at the expiration of which they must takeaffirmative action to maintain their current status.[American Machinery Corp. v. N.L. R.B., 424 F.2d 1321,1327.1After citing and distinguishing the above language of theFifth Circuit Court on the basis of differing facts, theBoard stated in Brooks:However, in line with the Fifth Circuit's suggestion wesee no reason why the Respondent cannot at reason-able intervals request the employees on the preferen-tial hiring lists to notify it whether they desire to main-tain their recall status. 1202 NLRB 634 at 637.]The Respondent contends that it relied on the Boarddecision in Brooks as well as the American Machinery Corp.case in instituting the reinstatement procedure here. Thequestion thus arises whether the Board's adoption at leastin part, of certain procedures approved by the Fifth Circuitlegalizes the Company's specific actions here.The Respondent argues with considerable merit that theprocedure utilized here literally complies with the citedviews of the Fifth Circuit Court in American Machinery,supra. The Board itself expressed some reservations as tothe court's language but did volunteer a procedure thatcould be utilized which appeared to place on the Employerthe burden of notifying employees at reasonable intervals ofthe necessity to renew their reinstatement applications.It should be noted that Respondent has not set fortheither evidence or argument that the procedure utilizedhere was prompted by "legitimate and substantial businessjustification." The most that could be inferred here is thatthe procedure was administratively convenient for the Re-spondent. In any event, I conclude that both the Fifth Cir-cuit Court and the Board would carefully review the factu-al context and the equities involved before determining theapplicability of any dicta taken from their prior decisions.4 Brooks Research & Mfg.. Inc.. 202 NLRB 634 (1973). see also LaherSpring & Electric (Car (orp., 192 NLRB 464 (1971).In resolving the issue posed, I start with the Board-statedpremise that the rights of economic strikers to preferentialrecall, when permanent replacements have left, is a statu-tory one. It necessarily follows that employees' waiver ofstatutory rights will not be lightly inferred. Respondentcontends here that signing a request for reinstatementwhich contained an acknowledgment that they must renewtheir request for reinstatement 6 months from the date thisreinstatement form was submitted and by their subsequentfailure to renew employees waived or forfeited their recallrights.However, employees had no choice since Respondentunilaterally included such acknowledgment on the requestfor reinstatement. Employees either signed this reinstate-ment form or presumably had no rights to reinstatement.Secondly, it appears clear, and I find, that Respondent'suse of this form containing such acknowledgment shiftedthe burden of notification to the employees concerned with-out any further action by the Respondent.Thirdly, employees Bennett and Hall, shortly after re-ceiving notice that their preferential recall rights were ter-minated. attempted to renew their reinstatement requestsand were denied because time had "run out." The remain-ing seven employees alleged as discriminatees also had nottimely renewed their requests for reinstatement and standin the same position as Bennett and Hall.Thereafter, Respondent admittedly hired new employeeswithout prior experience without considering the nine dis-criminatees here. Respondent would consider such dis-criminatees only if they submitted a regular job applicationform. It was stated by counsel for the General Counsel thatall nine discriminatees were still interested in employmentwith the Respondent. Lastly, I find that Respondent's re-quirements that former employees submit a regular em-ployment application in order to be considered at all afterthey failed to timely renew their reinstatement requestplaces an additional burden on former strikers that seemsunwarranted and inherently discriminatory. To illustrate,after employees Bennett and Hall indicated they wished torenew their reinstatement requests, Respondent not onlyrefused to permit it because time had "run out" but did notconsider them for employment equally with new applicantsunless they filled out a regular job application. As formeremployees who were admittedly satisfactory and for whomRespondent already had personnel files, this additional re-quirement could only have been for the purpose of assur-ing that former strikers were not rehired. In sum, I findthat in the circumstances related previously Respondent'sfailure to consider former employees (who did not timelyreinstate for preferential recall) equally with other new em-ployee applicants is an additional factor to be taken intoconsideration in determining whether Respondent's overallconduct was inherently discriminatory.2. Whether in the alternative the record otherwisediscloses evidence that the procedure utilized byRespondent was discriminatorily motivatedProof of an actual discriminatory motivation, if it existsin this record, must be based on the testimony of LesterWright, plant manager, and his son Bill Wright, the person-48 VITRONIC DIVISION OF PENN CORPORATIONnel manager, who were called as witnessethe Charging Party.Lester Wright testified initially that heployees for jobs which the strikers couldamination by his own counsel, he testifimately two-thirds of the strikers had beenall those strikers who timely renewed theapplications, some 20 to 30 in number, hhired. He further testified that while somwere hired ahead of the strikers it wasstrikers were not qualified to perform.5Hethat the personnel department, workingattorney, was responsible for setting this ecy. Again Lester Wright testified as follomQ. ... you did, in fact, hire someno experience, is that correct?A. [Lester Wright] Some new emplin certain classifications, whatever jiquired.Q. Did any of the strikers who hcalled have any of those job skills?A. No.However, on redirect examination L. Vfollows:Q. O.K., during the first six monreplacements, new employees, that wA. We did some, yes.Q. Were there any of the strikers wplied for reinstatement who could pejobs that you hired new people to peA. It is very fuzzy in my mind. I dsome new ones during that time andeveryone, I think we recalled themjobs.Q. You did hire new people durinperiod; do you know what jobs youA. Without checking the record, nQ. Do you know of any job that Npersons, or any new person that wasduring that six-month period?A. I am not positive without checlQ. Do you know of any job thatthat none of these charging parties artA. Yes, we have got some.In sum, Lester Wright's testimony is cconfusing despite repeated attempts tomony. I am unable to determine whethresulted from honest confusion due to hissuit records and the fact that he was notin the hiring process or whether he was pting to be contradictory or evasive. Absetestimony or documentary evidence, I amhis testimony alone to establish actual atspondent.As to Bill Wright, the personnel direct(dent, his testimony was consistent with t'Transcript, p. 30-31.es by counsel fore hired new em-perform. On ex-ed that approxi-rehired, and thateir reinstatementtad also been re-e new employeesfor jobs that thee further testifiedalong with theiremployment poli-ns:new neonle withthat he affirmed that he was aware that the 6-month limita-tion was running out but felt no obligation to notify theemployees. He further conceded that subsequent to the ex-piration of the 6-month period in which the nine allegeddiscriminatees failed to timely renew their reinstatementrequests, Respondent did hire employees who performedjobs that the nine discriminatees could perform.I find and conclude that there is insufficient proof ofactual union animus, apart from the stipulated facts, forme to make the additional finding that Respondent's ac-tion in implementing this reinstatement procedure was dis-criminatorily motivated.G. Findings and ConclusionsI rr -- I find that the procedure utilized here was inherentlyloyees were hired destructive of employee rights and that a discriminatory)b skills were re- motive can be inferred.In so concluding, I note that Respondent unilaterally sethad not been re- a 6-month limitation on employees' recall rights withoutany legitimate and substantial business justification. Mereadministrative convenience is insufficient to justify the pro-cedure here. Nor can the employer shift the burden of notifi-Vright testified as cation to the employee at some future date as a prerequisitefor an employee to preserve his statutory recall rights. Re-ths, did you hire spondent's refusal to consider the "untimely" requests sev-vere not strikers? eral days after the 6-month period expired and its hiring ofnew applicants thereafter without at least giving equal con-* * sideration to the former strikers lend credence to the viewthat Respondent's procedure was designed to eliminate thevho originally ap- recall rights of economic strikers and was, thus, inherentlyrform any of the discriminatory. Such action is violative of Section 8(aX3)rform? and (1) of the Act.6So know we hiredthat we recalledthat we recalled CONCLUSIONS OF LAWto their original1. Respondent Employer is an employer engaged inhired that sx-month commerce within the meaning of Section 2(6) and (7) ofhired them for?as hired by new on't. 2. By terminating the preferential recall rights of Normaas hired byfor any job Bennett, Billy Ray Hall, Willie Leonberger, Sarah Crih-field, Kathy Deckard, Nellie Dawes, Ronnie Foulk, VelmaBrown, and Bernita Phelps, the named discriminatees, Re-you filed [filled] spondent has engaged in unfair labor practices within theyou qualified to filled] meaning of Section 8(a)(3) and (1) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.ontradictory andclarify his testi- THE REMEDYler his testimonysinability to con- Having found that the Respondent has engaged in cer-directly involved tain unfair labor practices, I shall recommend that it beirposely attempt- ordered to cease and desist therefrom and take affirmativent other credible remedial action, including the reinstatement of the discrim-unable to rely oniimus by the Re- °Brooks Research & Mfg Inc, 202 NLRB 634 636-637 (1977). LaherSpring & Elecrric Car Corp.. 192 NLRB 464. 466 (1971). 1 also rely on the)r of the Respon- fact that. although striker Ronnie Foulk submilted a regular application foremployment in September 1977. he had not been rehired as of the date ofhe stipulation, in this hearing. Decerrber 14. 1977. although qualified for a number of posi-tions At p 57 of the record. Bill Wright conceded that he has hired newemployees since September 1977.49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinatees and making whole the employees for any loss ofearnings they incurred as a result of Respondent's discrimi-natory conduct, together with interest thereon to be com-puted in the manner prescribed in F. W. Woolworth Com-pany, 90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977).7The dates the named discrimina-tees would have been rehired if their application for rein-statement would have continued in force as well asamounts of backpay can be determined in compliance pro-ceedings. The Respondent shall also be required to post theusual remedial notice at the premises of his facility.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ornmended:ORDERThe Respondent, Vitronic Division of Penn Corpora-tion, Doniphan, Missouri, its officers, agents, successors,and assigns shall:1. Cease and desist from:(a) Terminating the preferential recall rights of econom-ic strikers because they failed to renew their request forreinstatement within the time unilaterally set by the Re-spondent.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer immediate and full reinstatement to NormaBennett, Billy Ray Hall, Willie Leonburger, Sarah Crih-field, Kathy Deckard, Nellie Dawes, Ronnie Foulk, VelmaBrown, and Bernita Phelps discharging if necessary, anynew employees hired since the expiration of the 6-monthlimitation and make the aforenamed discriminatees wholefor any loss of earnings they may have suffered as the re-sult of their failure to be offered reinstatement with interestas set forth in the remedy section of this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c) Post at its plant in Doniphan, Missouri, copies of theattached notice marked "Appendix." 9 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 14. after being duly signed by Respondent's represen-tative. shall be posted by Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter in conspicious places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(d) Notify the Rcgional Director for Region 14, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.See. genera.lI. IiU Plurmbtng S Iteatritng (Co. 138 NLRB 716 (1962).In tilhe event uk, exception.. ale filed as provided by Sec. 102.46 of theRule' and Regulations of the National Labor Relations Board, the findings,c,,nilusi)ns,. and recl)mm nded Order herein shall, as provided in Sec10248 of the Rules and Rq:gulations. be adopted by the Board and becomeits findings. conclusions. and Order, and all objections thereto shall bedeemed waiLed for all purposes.In the esent that this Order is enforced by a judgment of the UnitedStates (Court of Appeals. the words in the notice reading "Posted by Orderof the National Iabhor Relations Board" shall read "Posted Pursuant to aJudgment of the L nited States C ourt of Appeals Enforcing an Order of theNationartl I abor Relations Board"APPENDIXNOTI(FE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIi.l NOT terminate the preferential recall rightsof economic strikers because they failed to renew theirrequests for reinstatement within the time unilaterallyset by us.WE WlIt. NOT in any other manner interfere with,restrain, or coerce employees in the exercise of rightsguaranteed them under the National Labor RelationsAct.WE WILL reinstate Norma Bennett, Billy Ray Hall,Willie Leonburger, Sarah Crihfield, Kathy Deckard,Nellie Dawes, Ronnie Foulk, Velma Brown, and Ber-nita Phelps to jobs for which they are qualified, dis-charging, if necessary, any employees hired since thetermination of their recall rights and make them wholefor any loss of earnings, including interest, they mayhave suffered as a result of such action.VITRONIC DIVISION OF PENN CORPORATION